J-A24009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: INVOLUNTARY TERMINATION             :   IN THE SUPERIOR COURT OF
    OF PARENTAL RIGHTS OF: D.M.T.-S.           :        PENNSYLVANIA
    AND C.A.W. AS TO THE MINOR                 :
    CHILD A.K.W.                               :
                                               :
                                               :
    APPEAL OF: D.M.T.-S.                       :
                                               :
                                               :   No. 246 WDA 2020

              Appeal from the Decree Entered January 22, 2020
     In the Court of Common Pleas of Elk County Orphans' Court at No(s):
                             CP-24-OC-13-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED OCTOBER 07, 2020

       D.M.T.-S. (“Mother”) appeals from the decree dated January 16, 2020,

and entered on January 22, 2020, that granted the petition filed by the Elk

County Children and Youth Services (“CYS”) to involuntarily terminate

Mother’s parental rights to her minor child, A.K.W. (born in August of 2014)

(“Child”), pursuant to Sections 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 We affirm.

       “The circumstances by which [Child] was placed in the custody of [CYS]

are compelling. [CYS] was granted emergency custody of [Child] on October

24, 2016, after [M]other and her then-paramour, [M.M.], were criminally

charged with physically abusing, assaulting, and otherwise traumatizing

____________________________________________


1The parental rights of Child’s father, C.A.W. (“Father”), were terminated by
a separate decree on the same date; however, Father is not a party to this
appeal.
J-A24009-20



[Child].” Orphans’ Court Opinion (“OCO I”), 10/18/18, at 2 ¶ 4.             “After

[Child] was placed in foster care by virtue of the October 24, 2016 emergency

custody order, a shelter care hearing was conducted on October 26, 2016,

and custody of [Child] continued to be placed with [CYS].” Id. at 2 ¶ 5.       An

adjudication hearing on the dependency petition filed in this matter was held

on November 3, 2016, and Child was adjudicated dependent. Id. at 2 ¶ 6. A

disposition hearing was then conducted on November 23, 2016, and CYS was

awarded custody of Child. Id.

     The following additional findings of facts, in relevant part, were made

by the orphans’ court:

     8.    [] Child has been in placement with [CYS] for at least fifteen
           of the last twenty-two months and for at least fifteen
           consecutive months since initial placement on October 24,
           2016.

     9.    The initial intake was occasioned by … [C]hild’s presentation
           to Ridgway QCare[,] where [she] was observed to have
           substantial bruising from head to toe, particularly excluding
           the vagina[l] area. Photos were taken by the intake
           caseworker, Stacie Clerkin, and admitted into evidence in
           this proceeding. [] Child was two years of age at the time.

     10.    As a result of these observations[,] Mother was
           prosecuted[,] and a jury verdict of guilty [was entered] to
           [the charge of] Child Endangerment[,] with engagement in
           a course of conduct noted.

     11.   [] Child was placed with and has resided continuously with
           [S.C. (“Foster Father”) and Y.C. (“Foster Mother”)
           (collectively “Foster Parents”) in] St. Mary’s, Pennsylvania.

     12.   The initial dispositional order set forth the following goals
           for Mother:




                                    -2-
J-A24009-20


           a)   complete a mental health assessment and follow
                through with all recommendations;

           b)   complete a drug and alcohol assessment and follow
                through with all recommendations;

           c)   complete a bonding assessment between minor
                [C]hild and her [M]other;

           d)   complete parenting education classes including
                Parents As Teachers and follow through with all
                recommendations as evidenced by her demonstration
                of skills taught to her;

           e)   participate in parent-child interactive therapy and
                follow through with all recommendations; and[]

           f)   all costs incurred for assessments, evaluations and
                classes shall be the sole responsibility of Mother.

     13.   As a result of the first permanency review hearing
           conducted on April 19, 2017, Mother’s rating for both
           compliance and progress were deemed to be minimal.
           Mother had not completed her drug and alcohol assessment;
           [she had] failed to complete the Incredible Years [program]
           and was discharged due to lack of attendance; [she] missed
           several days of her scheduled counseling; and [she] had not
           obtained housing. Mother did, however, participate in the
           psychiatric evaluation with Dr. Leavitt on March 7, 2017,
           attended all but one scheduled visit, consistently
           participated in Parents As Teachers, and participated in a
           bonding assessment on January 19, 2017[,] with Dr. Ryen.
                                     …

     15.   The second permanency review order was entered [on]
           October 18, 2017. Mother’s compliance was rated as
           minimal for the following reasons, to wit: [S]he had not
           received mental health management services throughout
           this review.    She had recently completed her court[-
           ]ordered drug and alcohol assessment, and she continued
           to struggle with demonstrating appropriate parenting skills
           during visitation. Mother’s “progress” was also rated as
           minimal for the following reasons, to wit: [S]he had not
           made any progress with her mental health treatment[,] as
           she had not participated in mental health management
           services throughout this review period[. S]he was unable

                                   -3-
J-A24009-20


           to demonstrate improved parenting skills during visitation
           with [Child;] her bond with [Child] remained strained[;] she
           continued to struggle with her understanding of where
           [Child] was developmentally[;] and she did not take
           responsibility for the abuse toward [Child] aside from
           stating that she let it happen….

     16.   The third permanency review order was entered [on] April
           16, 2018. Mother’s compliance was rated as moderate for
           the following reasons, to wit[: M]other did not attend
           mental health counseling for eight months. In December
           [of] 2017[, she] returned to mental health counselling
           services and was meeting more consistently with her
           counselor. Mother had consistently attended visitation and
           met regularly with Parents As Teachers. Mother’s progress
           was rated as minimal for the following reasons, to wit[:
           S]he continued to struggle with appropriate parenting,
           struggled with understanding [Child’s] emotional and
           developmental needs, and was [not] developing a secure
           bond with [Child]. Issues continued during visitation. There
           was progress in her mental health. She did not maintain
           stable housing….

     17.   The fourth permanency review order was entered [on]
           August 7, 2018.      Mother’s compliance was rated as
           moderate for the following reasons, to wit:           [S]he
           participated in a bonding assessment with Dr. Ryen. She
           continued to meet regularly with her mental health
           counselor. She met regularly with Parents As Teachers[]
           but, to [CYS’s] knowledge, had not followed through with
           attending (retaking) the Incredible Years [program]. She
           consistently attended visits with [Child]. Her progress was
           rated as minimal for the following reasons, to wit: [S]he
           continue[d] to struggle with appropriate parenting and
           understanding [Child’s] emotional and developmental
           needs. There was not a healthy and secure bond. There
           was progress in her mental health treatment and personal
           progress. She had maintained stable housing….

     18.   The [c]ourt, after hearing, by opinion and order dated
           October 18, 2018, entered an order changing the primary
           and concurrent placement goals to adoption. The [c]ourt
           further ordered that hearing on the petition to terminate
           parental rights of [Mother and Father] to [Child] should be
           scheduled, and [CYS] was permitted to terminate the

                                   -4-
J-A24009-20


           provision of services to promote reunification and cease
           parental visitation. Although present at the goal change
           hearing[,] Mother did not testify even though her criminal
           conviction for endangering the welfare of [Child] had
           occurred prior to the goal change hearing, i.e.[, c]riminal
           conviction by a jury occurred on January 26, 2018[,] and
           the goal change hearing occurred on June 13, 2018.
                                     …

     20.   The Pennsylvania Superior Court, by memorandum filed
           May 23, 2019, at No. 1657 WDA 2018, affirmed the trial
           court’s order changing the permanency goal to the goal of
           adoption.

     21.   At [the] hearing[] on termination of [Mother’s] parental
           rights[,] Dr. Ryen’s bonding assessments … were introduced
           into evidence. In his January 22, 2017 assessment[,] Dr.
           Ryen concluded that[,] although it can certainly be argued
           that there has been opportunity for a primary maternal
           bond, this bond appears weak and insecure, if not
           pathological. Of more concern is Dr. Ryen[’s] relating the
           following, inter alia, to wit: “…Mother continued that [M.M.]
           had become highly abusive to [Child] as well, ‘started
           beating her real bad … was awful to her…[.] Hit her on the
           head with the potty chair[,] … would make her sit on the
           toilet for hours …. [O]nce she fell asleep and fell in[,] and
           he made her take a cold shower[,] … put a wet diaper on
           her face and in her mouth …. [W]hen Mother] tried to stand
           up for her, he would beat on her even more[.’” M.M.] would
           take [Child] into a back room and pummel her with a small
           hard gym ball, leaving bruises. Mother said that somehow
           she had gotten “attached to [M.M.] and didn’t feel she could
           leave.” Mother said that she had been afraid to “give [M.M.]
           up” to the police, adding that she thought he might be hurt
           really bad.     She also explained that she had helped
           perpetuate [M.M.’s] story to police, showing police that it
           was her handprint on [Child’s] back[].

     22.   Dr. Ryen’s bonding assessment dated June 7, 2018[,]
           concluded, inter alia, to wit: Dr. Ryen noted no significant
           gains or changes in the nature and quality of bonding
           between [M]other and [Child]; that much of [Child’s]
           resistance to … [M]other may be the fact that she had begun
           to bond securely with … [F]oster [P]arents, and she was


                                    -5-
J-A24009-20


           fearful of losing this important source of nurturance and
           security.

     23.   At the continued [termination] hearing held [on] August 14,
           2019, Dr. Ryen, [who] previously qualified as an expert
           witness in the field of psychology, testified that [Child] was
           primarily and securely bonding with … [F]oster [P]arents,
           and it would be detrimental to her developmental physical
           and emotional needs[] to sever the bond she has with …
           [them]. He further testified that he does not believe it
           would be psychologically damaging to [Child] if … [M]other’s
           parental rights were terminated[,] because there was no
           secure bond in place to be disrupted.

     24.   Photographs of the severe physical abuse suffered by
           [Child] were introduced into evidence at the termination
           hearing….

     25.   The verdict of guilty by the jury[,] entered after [a] criminal
           trial [was] held [on] January 26, 2018, … against [M]other
           for the crime of “Endangering the Welfare of Children
           (parent/guardian)” [(]18 Pa.C.S.[] § 4304(a)(1)[)], graded
           as a felony of the [third degree,] … was introduced at the
           termination hearing. [Child] was the victim in this criminal
           case.
                                      …

     27.   [] Child has been in continuous placement, with CYS having
           both legal and physical custody of … [C]hild, from the entry
           of the emergency order on October 24, 2016[,] to the
           present.

     28.   [] Child has been in continuous placement with [Foster
           Parents for 33] continuous months[,] as of the date of the
           [termination] hearing held [on] August 14, 2019.

     29.   [Foster Mother] testified that [Child’s] demeanor changes
           after she has visits with … [M]other. Further, [Foster
           Mother] testified that [Child] is more aggressive[. She]
           does not want to go to the potty[. She] is afraid of the
           potty[. S]he is mean to the other children[. S]he is very
           emotional, and she has nightmares in the middle of the
           night[.] [Child’s] hair was falling out, and she exhibited
           rashes all over her body, which rashes stopped after visits
           with … [M]other stopped. She further testified that [Child]


                                    -6-
J-A24009-20


              is thriving in her home. In addition,… [F]oster [P]arents are
              an adoption resource for [Child].

       30.    [Child’s] fear of bathrooms was attributed, by … [M]other’s
              testimony, to the abuse suffered by [Child] in the bathroom.

       31.    Mother testified at the [termination] hearing, and also had
              testimony on her behalf given by her current husband[2] and
              her mother.

       32.    [] Child currently resides with … [F]oster [P]arents … at their
              residence in St. Mary’s.

Findings & Conclusions, 1/22/20, at 2-9 (unpaginated; internal brackets,

citations to record, and unnecessary capitalization omitted).

       In light of the foregoing findings, the orphans’ court entered a decree

on January 22, 2020, which involuntarily terminated the parental rights of

Mother to Child, pursuant to Sections 2511(a)(1), (2), (5), (8), and (b).

Mother filed a timely notice of appeal on February 19, 2020, along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i).     She now presents the following sole issue for our review:

“Whether the [orphans’] court abused its discretion in finding that [the] Elk

County [CYS] produced clear and convincing evidence to support an

involuntary termination, under 23 Pa.C.S.[] Section 2511(a)(1), [](2), [](5)[,]

and [](8), of [Mother’s] parental rights[?]” Mother’s Brief at 8.




____________________________________________


2 Mother married J.A.H. (“Husband”) on July 27, 2018. She has two other
children with Husband, and she testified at the termination hearing that they
were in the process of purchasing a home. See N.T. Hearing, 8/14/19, at 90-
91.

                                           -7-
J-A24009-20



      We review a decree terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

                                      -8-
J-A24009-20


      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Here, we analyze the court’s decision to terminate

under Section 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                    ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and

                                      -9-
J-A24009-20


           causes of the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.

                                       ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).



                                      - 10 -
J-A24009-20


      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this [C]ourt has
      held that the parental obligation is a positive duty which requires
      affirmative performance.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, this Court has previously stated:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

Id. Where a parent does not “exercise reasonable firmness in declining to

yield to obstacles, his [parental] rights may be forfeited.” In re A.S., 11 A.3d

473, 481 (Pa. Super. 2010).

      Instantly, Mother argues that she “completely complied with the

permanency and dispositional order in terms of engaging in any sort of

treatment and parenting classes guided towards alleviating the conditions

which necessitated placement of … [C]hild.” Mother’s Brief at 20. She further

alleges that “there was substantial, credible testimony from both [CYS] and

[Mother] that [she] was a beyond fit and able parent, who was able to provide

for the emotional needs and well-being of … [C]hild….” Id. Mother concludes

that she “remedied all issues[,] to the extent that they existed, was willing to

do so[,] and continually engaged in services to assist her with those issues.”

Id. at 26. The record belies Mother’s claims.


                                     - 11 -
J-A24009-20



     As summarized by the orphans’ court:

           The evidence established [at] the October 17, 2017
     permanency review hearing, the hearing closest to the filing of the
     [termination] petition, revealed that [M]other had only effected
     minimal compliance with the permanency plan. While she may
     have engaged in parenting services as argued by [Mother], it was
     noted that she continued to struggle with demonstrating
     appropriate parenting skills during visitation. In other words, it is
     not the number of parenting services engaged, it is the progress
     demonstrated in utilizing that training during visitation.

            In the April 19, 2017 permanency review hearing order,
     which was the product of stipulations by counsel, it was noted that
     [M]other had not obtained and maintained suitable housing, and
     she was ordered to do so at that time. While there is no mention
     of progress in obtaining housing in the October[] 2017
     permanency review hearing findings, it [was] ordered that she
     continue to maintain clean and stable housing. The testimony
     from the goal change hearing on June 13, 2018 discusses that
     during the review period she had located [to] a residential
     dwelling, but had been evicted from that dwelling and moved into
     a trailer with a new paramour, who [M]other began dating in June
     [of] 2017.       Even with this level of established housing
     maintenance, the court considered the housing as only one factor
     among many in granting the motion for goal change.

Orphans’ Court Opinion (“OCO II”), 5/14/20, at 4 (unpaginated; unnecessary

capitalization omitted; emphasis added).

     Additionally, the orphans’ court found:

     CYS undertook reasonable and sustained efforts to finalize the
     permanency plan to no avail. It has been the failure of Mother to
     progress with her parenting skills and mental health treatment,
     together with her unwillingness to effectuate necessary changes
     that have resulted, in turn, to the inability to finalize the
     permanency plan…. Mother has not made any continual or
     constant progress…. This has led to a failure … to alleviate the
     circumstances which led to [Child’s] initial placement in October
     [of] 2016.

Findings & Conclusions at 10 ¶¶ 36-37. Moreover, the orphans’ court held:


                                    - 12 -
J-A24009-20


     The evidence clearly and convincingly demonstrated that the
     repeated and continued incapacity of [M]other and [F]ather has
     caused [Child] … to be without essential parental care, control,
     and subsistence necessary for her physical and mental well-being
     in [sic] the causes of that incapacity cannot or will not be remedied
     by [M]other and [F]ather.

Id. at 12 ¶ 47.

     Accordingly, the orphans’ court concluded:

     Sufficient evidence was presented to support involuntary
     termination of … [M]other’s parental rights. Although [M]other
     complied with some aspects of her family service plan, evidence
     established that the conditions that led to … [C]hild’s removal,
     including lack of parenting skills and sporadic compliance with her
     mental health issues, had not been corrected when the
     termination petition was filed, and … [C]hild, who [was]
     approximately two years [and] two months old at the time of
     placement with … [F]oster [Parents,] … is now currently five years
     of age, and she has strong bonds with … [F]oster [P]arents.

Id. at 14 ¶ 55.   We deem the orphans’ court’s determinations to be well-

supported by the record.

     Having resolved that grounds for termination existed under Section

2511(a)(2), we now proceed to the second part of the analysis under

subsection (b). In reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court stated as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23 Pa.C.S.
     § 2511(b). The emotional needs and welfare of the child have
     been properly interpreted to include “intangibles such as love,
     comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
     (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1992)],
     this Court held that the determination of the child’s “needs and
     welfare” requires consideration of the emotional bonds between
     the parent and child. The “utmost attention” should be paid to


                                    - 13 -
J-A24009-20


      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). With respect to the bond analysis

pursuant to Section 2511(b), the Court explained, “the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition.” Id. “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.” Id.

at 268 (citation omitted).   Moreover, in weighing the bond considerations

pursuant to Section 2511(b), “courts must keep the ticking clock of childhood

ever in mind. Children are young for a scant number of years, and we have

an obligation to see to their healthy development quickly. When courts fail,

… the result, all too often, is catastrophically maladjusted children.” Id.

      Here, Mother did not raise a challenge to the court's findings under

Section 2511(b) in her Pa.R.A.P. 1925(b) statement of errors complained of

on appeal, nor does she address Section 2511(b) in her brief. Accordingly,

we find that she has waived any challenge to the court's Section 2511(b)

finding that it was in Child’s best interests for Mother’s parental rights to be

terminated. See Pa.R.A.P. 2116(a) (“No question will be considered unless it

is stated in the statement of questions involved or is fairly suggested

thereby.”); Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011)

(without a “developed, reasoned, supported, or even intelligible argument[,

t]he matter is waived for lack of development”); In re M.Z.T.M.W., 163 A.3d

462, 465–66 (Pa. Super. 2017) (“[T]his Court will not review a claim unless it

                                     - 14 -
J-A24009-20



is developed in the argument section of an appellant’s brief, and supported by

citations to relevant authority[.]”) (citing In re W.H., 25 A.3d 330, 339 n.3

(Pa. Super. 2011)).

       Even if not waived, however, we would deem any challenge to the

termination     under    Section    2511(b)    to   be   meritless,   as   the   record

overwhelmingly supports the orphans’ court’s decision to terminate Mother’s

parental rights pursuant to this section. In its opinion, the orphans’ court

emphasized the “overwhelming evidence of how well … [C]hild was doing in

placement under the care and comfort of her [Foster Parents].” OCO II at 6.

The court also pointed to repeated claims that, over time, Child was becoming

more alienated from Mother. Id. “Psychological testimony opined that the

[M]other-[C]hild bond was minimal to nonexistent[,] and that the bond

created between … [C]hild and [Foster Parents] was strong.”                Id. at 6-7.3
____________________________________________


3 Dr. Ryen testified that, over the course of a year and a half between the two
bonding assessments that he conducted, the bond between Mother and Child
“was different but not better.” N.T. Hearing at 135. “I didn’t see any
improvement in the quality of their relationship. I thought that [Child] was
more contrary with … [M]other, more resistant, less tolerant of interactions,
less tolerant of physical contact, downright intolerant of action…. [S]he almost
appeared to go out of her way to shun … [M]other.” Id. at 136. Moreover,
Dr. Ryen opined that it would not be psychologically damaging to Child to
terminate Mother’s parental rights, because there is not a secure bond in place
to be disrupted. Id. at 138-39. In contrast, when asked about whether
ending the relationship between Child and her Foster Parents would be
damaging, he stated: “We’ve got a child who is … securely attaching to [Foster
Parents] who have proven to her their trustworthiness and to whom she’s
allowed herself to be vulnerable…. [S]he’s afraid of losing this secure
relationship she’s got with … [them].” Id. at 139. Dr. Ryen added, “to the
extent that some of these dynamics are traumatic…, ongoing contacts with …



                                          - 15 -
J-A24009-20



“The time had come for … [C]hild to get on with her life and hopefully erase

the emotional scars that traumatized her at the outset of the placement.” Id.

at 7.

        As there is competent evidence in the record that supports the orphans’

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of any bond with Mother, we discern no error or

abuse of discretion in its determinations under Section 2511(b). See In re

Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012). Accordingly, we affirm

the decree terminating Mother’s parental rights to Child.

        Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




____________________________________________


[M]other may re[-]traumatize [Child.] … [They may] bring up memories and
cues and nuances that she associates with having been abused….” Id. at 139-
40. “[T]he bottom line here … is [that] … I’m concerned about disrupting
[Child’s] secure bond with [F]oster [P]arents,… because I know it’s got
potential lifetime repercussions.” Id. at 148-49.

                                          - 16 -